518 F.2d 72
Charles PITTS, Appellant,v.Captain L. T. GRIFFIN and Sgt. Jerry Carter, CorrectionalOfficers, Cummins Unit, Arkansas Department ofCorrection, Appellees.
No. 75-1115.
United States Court of Appeals,Eighth Circuit.
May 16, 1975.

Charles Pitts, pro se.
Jim Guy Tucker, Atty. Gen., and Jack T. Lassiter, Asst. Atty. Gen., Little Rock, Ark., for appellee.
Before GIBSON, Chief Judge, and HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Charles Pitts, an inmate at the Cummins Unit of the Arkansas Department of Corrections, brought suit in the United States District Court for the Eastern District of Arkansas seeking injunctive and compensatory relief for alleged violations of his civil rights under 42 U.S.C. § 1983.  The gravamen of the complaint involved the confiscation of the appellant's multi-frequency radio by prison authorities pursuant to a prison regulation limiting radio use to the AM frequency.  The District Court dismissed the complaint as frivolous pursuant to 28 U.S.C. § 1915(d).  We affirm.  See Rhodes v. Sigler, 448 F.2d 1237, 1238 (8th Cir. 1971); Howard v. Swenson, 426 F.2d 277 (8th Cir.), cert. denied, 400 U.S. 948, 91 S.Ct. 255, 27 L.Ed.2d 254 (1970).